>
PRESIDENCE DE LA REPUBLIQUE REPUBLIQUE CENTRAFRICAINE

Unité - Dignité - Travail

DÉCRET N°1 3: kg

PORTANT RETOUR AU DOMAINE DE L'ETAT D'UN PERMIS
D'EXPLOITATION AMENAGEMENT N° 187 DE LA SOCIETE
CENTRAFRICAINE DE DEVELOPPEMENT(SCD)

AR HHOK AK

LE CHEF DE L'ETAT DE LA TRANSITION

Vu la loi N°13,001 du 18 Juillet 2013, portant Charte
Constitutionnelle de Transition ;

VU la loi N°08.022 du 17. Octobre 2008 portant Code Forestier de
: la République Centrafricaine À

Vu le Décret N°13,275 du 25 Juillet 2013, portant Confirmation
du Premier Ministre, Chef du Gouvernement de Transition ;

VU le Décret N° 13,280 du 03 Août 2013, portant Nomination ou
Confirmation des Membres du Gouvernement d'Union Nationale
et de Transition,

Vu le Décret N°12.034 du 27 Février 2012, portant Organisation

et Fonctionnement du Ministère des Eaux Forêts Chasse et
Pêche et fixant les attributions du Ministre.

SUR PROPOSITION DU MINISTRE DES EAUX, FORETS,
CHASSE ET PECHE

LE CONSEIL DES MINISTRES ENTENDU

DS LT

DECRETE

Art.1%: Je Permis d'Exploitation Aménagement n°187, superficie
globale de 156.817 hectares situés dans la Préfecture de
l'Ombella Mpoko, Sous-préfecture de Bimbo est fait retour au
Domaine de l'Etat, |

Art.2 : le présent Décret qui abroge toutes dispositions antérieures
contraires et qui prend effet à Compter de la date de sa
signature sera enregistré et publié au Journal Officiel.

Fait à Bangui, le O9 OCT 2013

Le Ministre des Eaux, Premier Ministre,

Forêts Chasse et Pêche ji Chef du Gouvernement de Transition
ENTER
RIZIGALA RAMADANE Me Nicolas TIANGAYE

Le l'Etat de Transition,

# Ÿ
Michet-DJOTODIA AM NONDROKO

